DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-17 are currently pending and have been fully considered.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following examiner’s amendment is to correct a minor informality in claim 9.

4.	Please amend the application as follows:
	- Claim 9: Insert a period at the end of the claim.

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-17 are in condition for allowance because the prior art does not teach or suggest a method of making an anode comprising providing a current collector comprising an electrically conductive substrate and a surface layer overlaying a first side of the electrically conductive substrate, wherein a second side of the electrically conductive substrate comprises a filament growth catalyst, wherein the second side is opposite the first side; depositing a lithium storage layer onto the surface layer using a first CVD process; and forming a plurality of lithium storage filamentary structures on the second side of the electrically conductive substrate using a second CVD process.
	The closest prior art reference is considered to be Wang et al. (US 2015/0325852 A1). Wang et al. teach a method of making an anode for a lithium battery, comprising the steps of: providing a substrate; growing nanowires from the substrate; depositing a first silicon layer over the nanowires using a PECVD method; depositing a second silicon layer over the first silicon layer, the nanowires, and the substrate using a thermal CVD method. Wang et al. however do not teach or suggest depositing a lithium storage layer on a surface layer formed on a first side of an electrically conductive substrate using a first CVD process; and forming a plurality of lithium storage filamentary structures on a second side of the electrically conductive substrate, which is opposite to the first side, using a second CVD process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724